Citation Nr: 9929696	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-23 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) disability or syndrome.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for endometrial polyps. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 18, 1986 to June 30, 
1995.

This appeal to the Board of Veterans' Appeals (the Board) was 
taken from the rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise in October 1996.  
The RO, in pertinent part, denied entitlement to service 
connection for a temporomandibular joint disability, 
tinnitus, and pyelonephritis, and granted service connection 
for history of endometrial polyps removal with assignment of 
a noncompensable evaluation effective July 1, 1995.

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in October 1997 at which time the 
pertinent pending appellate issues were as reported above, to 
include service connection for pyelonephritis.  The Hearing 
Officer noted that what had previously been described as 
"history of endometrial polyp removal" was now more 
appropriately designated as (history of) endometrial polyps.  

Having redesignated the disability, the Hearing Officer 
assigned a 10 percent rating from the day following 
separation from service.  The pertinent appellate issue from 
the start was an increased rating, and since the 10 percent 
rating is not the maximum assignable, accordingly, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Hearing Officer noted that absent a diagnosis or clinical 
finding, service connection was being denied for 
"pyelonephritis", as such.  However, as delineated in the 
comprehensive discussion in the decision by the Hearing 
Officer [See the Supplemental Statement of the Case issued in 
April 1999 at 5-6], service connection was in fact 
unequivocally granted for the basic claimed 
excretory/genitourinary disability.  In that regard, what had 
previously been described as pyelonephritis was re-
characterized, based on the evidence of record, as "recurrent 
urinary tract infection"; and a 10 percent evaluation was 
assigned pursuant to the guidelines of 38 C.F.R § 4.115b 
[rating the disability by comparison to "chronic cystitis" 
under Code 7512 from the day following separation from 
service].  Thus, with the full grant of service connection 
for the claimed disability, however characterized, that issue 
is no longer on appeal.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for TMJ 
disability or syndrome is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation. 

2.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.




3.  Endometrial polyps are productive of no more than a 
moderate degree of impairment; they do not now approximate a 
severe degree of disability. 


CONCLUSIONS OF LAW

1.  The claim for service connection for TMJ disability or 
syndrome is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107.

3.  The criteria for an initial increased evaluation in 
excess of 10 percent for endometrial polyps are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.20, Diagnostic Code 7613 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a), if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 5 
Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court also held that a witness must be competent 
in order for his/her statements or testimony to be probative 
as to the facts under consideration).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 (1
Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  



Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
a TMJ disability or syndrome.

Factual Background

Service medical records show that on several occasions, the 
veteran was seen for pain in the jaw and it was suggested 
that one possible diagnosis was TMJ.

On VA examination in July 1996, the dental examiner noted 
that the veteran complained of headaches, tenderness behind 
her ears and under the eyes.  She was able to open her mouth 
30 mm. before becoming uncomfortable.  She had lateral 
movement of 8 mm. both to the left and right and no facial 
asymmetry, crepitus or popping in either temporal mandibular 
joint on opening or closing.  There was reported tenderness 
in the left medial pterygoid muscle, but no pain or 
sensitivity in the masseter, temporalis muscles.  The 
examiner concluded that while she had headaches she did not 
show evidence of TMJ disease or dysfunction.

On VA examination in December 1997, the veteran complained 
that after removal of some teeth in service, she had noticed 
jaw popping on the right side with associated headache.  Over 
time, this reportedly got worse.  After 6-7 months, she was 
made a hard night guard but this held her mouth open and made 
things worse so her dentist told her not to wear it.  Later, 
she was given a soft night guard which also did not help and 
which she was told not to wear.

The veteran complained that at present, she had popping and 
crackling every day and that her jaw locked.  She did not 
have headaches every day but did have a dull pain that 
radiated from behind her ears to the front of her face on 
both sides on most days.  She indicated that she avoided 
chewing tough meat, hard candy and gum.




On examination, in addition to findings relating to her 
teeth, the veteran was noted to have ability to open 
vertically 30 mm. after which she reported pain.  She was 
able to a lateral shift to 11 mm. to the right and 10 mm. to 
the left.  Even with opening and closing for the examiner 
several times, there was no detected popping or crepitus.  
Palpation of facial muscles showed tenderness over the TMJ 
but the examiner felt that there was no sign of TMJ disease.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claim for service connection for a TMJ disability or 
syndrome must be denied as nor well grounded.

As noted above, for a well-grounded claim, there must be a 
defined disability in service, a current disability, and a 
medical nexus between the two.  Thus, even with noted 
inservice complaints albeit no diagnosis of TMJ, and some 
evidence of similar complaints since service again absent a 
diagnosis or clinical finding of TMJ, absent a credible 
opinion establishing a current TMJ disability linked to 
service, the veteran's claim with regard to service 
connection for TMJ disability or syndrome is not well 
grounded.   

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been requested and/or 
obtained that would well ground her claim.  

In fact, it appears that all pertinent records have been 
obtained in this regard, and the veteran had not indicated to 
the contrary.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, op. cit.; Epps v. Gober, op. cit..

In this regard, the Board reiterates that any evidence cited 
by the veteran and associated with the claims file was 
negative for a finding of chronic disability of the TMJ 
linked to service. 

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for TMJ syndrome or 
disability, the doctrine of reasonable doubt is not 
applicable to her case.  38 U.S.C.A. § 5107.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998). 


II.  Entitlement to service connection 
for tinnitus.

Factual Background

Service medical record show no complaints or diagnosis of 
tinnitus.  The clinical evaluation of the ears was normal 
when the veteran was examined for enlistment in March 1986, 
and for separation from service in March 1995.  She also 
denied a history of ear trouble when she completed the 
reports of medical history portions of the enlistment and 
separation examinations.



The veteran was around planes and flight lines during 
service, qualified as a marksman [small arms and rifle] and 
worked in security positions including during Operations 
Desert Shield/Storm.

On the veteran's initial claim for compensation benefits, 
received in August 1995, less than 6 weeks after her 
separation from service, she stated that she had current 
complaints and a history of tinnitus.

The appellant denied a history of ear trouble when she 
completed the report of medical history portion of an January 
1996 examination for enlistment in the Idaho National Guard.

On the VA examination in July 1996, the audiological examiner 
noted a specific history of "no complaint of hearing 
difficulties", but a bilateral constant ringing which 
fluctuated as her ears intermittently plugged up.  She said 
that this would occur from 3-4 times per day and she used a 
Valsalva technique to clear them.  The examiner specifically 
cited that she had a history of noise exposure while in the 
Air Force as a result of proximity to weapons/shooting, 
aircraft and missiles.  

The veteran has testified that she developed intermittent 
tinnitus in her ears in service when in close proximity to 
high noise levels (airplanes, gunfire on the firing range, 
when in the Gulf and on security duty); that this began to 
occur fairly frequently; and that ever since then, she has 
had recurrent episodes of a more and more frequent nature, 
most of which she can clear with swallowing, but which she 
has been told are attributable to the repeated multiple 
exposures to acoustic trauma in service.


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claim for service connection for tinnitus must be denied 
as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
her lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has tinnitus as a consequence 
of her active service, despite her description of her 
military occupational duties and description of exposure to a 
noisy environment.  In this regard, the Board notes that the 
appellant is competent to report that she has experienced 
tinnitus during her active service.

The appellant reported as much when she was examined by VA in 
July 1996.  However, the Board notes that she denied any 
hearing difficulties nor were any found when she was examined 
for separation from service.  Despite the appellant's claim 
for service connection for tinnitus filed in 1995, she denied 
a history of any hearing difficulties when she completed the 
medical history portion of the 1996 examination for 
enlistment in the Idaho National Guard.

Despite the appellant's description of tinnitus and history 
of noise exposure in service which she recounted when 
examined by VA in July 1996, the VA examiner found no hearing 
disability and did not diagnose tinnitus.  In fact, such 
disorder has never been diagnosed by any competent medical 
authority, much less has any such disorder been linked to 
service on any basis.  The appellant's claim is predicated on 
her own lay opinion.  She is clearly asserting a fact which 
is beyond her capacity to do so as she is not shown to be 
trained in the medical arts.  Espiritu, King.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinion of record is an 
insufficient basis upon which to find the claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the claim for service connection for tinnitus must be 
denied as not well grounded.

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for tinnitus, the doctrine 
of reasonable doubt is not applicable to her case.  38 
U.S.C.A. § 5107.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998). 


III.  Entitlement to an initial 
evaluation in excess of 10 percent for 
endometrial polyps.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

Endometrial polyps are ratable by comparison (under 38 C.F.R. 
§ 4.20) to similar disability, such as vulvovaginitis, 
vaginitis, cervicitis, metritis, salpingitis, etc. (Codes 
7610-7614), all of which are comparable to oophoritis (Code 
7615), which is rated as noncompensably disabling when mild; 
10 percent disabling when moderate; or as 30 percent 
disabling when severe, as chronic residuals of infections, 
burns, chemicals, foreign bodies, etc. 

The only other ratings which might be utilized relate to 
removal or atrophy of ovaries (Codes 7619, 7620), or removal 
or prolapse or displacement of ovaries or uterus or both 
(Codes 7617, 7618, 7621, 7622).  However, the symptoms and 
disability in this case seem to render these inappropriate.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records show ongoing problems with cramping 
and other gynecological complaints felt to be due to 
endometrial polyps which were removed, and several episodes 
of recurrently abnormal Pap smears.  She received laser and 
other treatments. 

On VA examination in July 1996, the veteran noted that she 
had delivered a child in February 1996.  Thereafter, a Pap 
smear in June 1996 was abnormal, at which time colposcopy and 
biopsy showed inflammation.  It was noted that she had had 
multiple genitourinary infections as well with some signs of 
a post-voiding mass.  On examination, there was a slight tag 
of the posterior vaginal area.  There was some uterus 
tenderness to palpation and adnexal fullness, particularly in 
the left lower quadrant.  Pap test was taken and various 
follow-up studies were recommended.

Outpatient records show that the veteran was seen on an 
intermittent basis for gynecological complaints of a similar 
nature.

Gynecological evaluation in April 1998 at St. Luke's Regional 
Medical Center showed findings felt to be compatible with a 
very large right adnexal complex (predominantly cystic) right 
adnexal mass with some wall thickening and mural nodules.  It 
was felt that this might represent a cystic ovarian tumor.  
Endometrioma or large tubo-ovarian abscess was felt to be an 
unlikely consideration.  It was also noted that there was a 
small amount of free pelvic fluid and a small uterine fibroid 
that appeared to be in a submucosal location.

On VA urinary and gynecological examinations in April 1998, 
the veteran complained of a pressure sensation 
suprapubically.  She was taking birth control medication.  
She was also working at Micron, had discussed her 
genitourinary problems with her supervisor, and so the 
frequent urination was not a major problem at work.  The 
gynecological examiner also noted the recent development of a 
10+ cm. complex, right adnexal mass, as well as findings on 
ultrasound of small leiomyomata, in the context of a history 
of abnormal Pap smears and genitourinary complaints.  It was 
felt that eventually she might well require surgery for the 
mass.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an initial evaluation in excess of 10 
percent for endometrial polyps is well grounded.  38 U.S.C.A. 
§ 5107; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The veteran's contentions concerning the severity of her 
gynecological disorder (that are within the competence of a 
lay party to report) are sufficient to conclude that her 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

In this regard, the overall evidence of record, appears to 
provide a sound basis for making a judgment as to the 
veteran's gynecological status.  A review of the aggregate 
evidence in the file leads the Board to conclude that there 
is adequate evidence now of record for an equitable 
disposition of the current appellate issue which can be 
addressed without further and unnecessary delay, and bring 
the current claim to a satisfactory resolution without 
prejudice to the veteran.  

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's gynecological disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board finds 
that a staged rating is inappropriate.

The Board would note that the veteran's gynecological and 
urinary tract symptoms and complaints tend to be somewhat 
intermingled, and to some extent, her complaints in that 
regard are evaluated under the separate evaluation of 10 
percent now assigned for recurrent urinary tract infection.  
At this point, the sole concern is the equitable rating of 
the gynecological complaints alone.


The veteran has a long history of gynecological difficulties, 
specifically, polyps, which were removed in service, recurred 
and were again treated since service.  The fact that these 
symptoms (and perhaps others in association therewith) flared 
up after separation has been recognized in the grant by the 
Hearing Officer of the 10 percent rating from the day 
following separation from service.  The remaining issue to be 
determined is whether the evidence is such as to support an 
evaluation in excess thereof.  

There is considerable evidence of record as to the veteran's 
post-service gynecological history all of which provides a 
sound evidentiary basis for rating her current degree of 
impairment due to the service-connected disability.  

The recent clinical findings include Pap tests showing 
inflammatory reactive changes.  She has demonstrated 
increased abdominal girth and pelvic discomfort.  An 
ultrasound in April 1998 showed findings consistent with a 
right adnexal mass, probably a cystic ovarian tumor.  There 
was some displacement on examination of the uterus and 
tenderness.  

The Board finds that it is entirely reasonable to suppose 
that the veteran's residuals of endometrial polyps and 
associated complaints are comparable to moderate oophoritis 
(or cervicitis, etc.), and the 10 percent rating assigned by 
the Hearing Officer is appropriate.  It should be noted, 
parenthetically, that while the rating assigned is at a 
relatively "low" 10 percent, all in all, there is no question 
but that the veteran must be nonetheless mindful of her 
symptoms and seek medical assistance as required.  


Nonetheless, as noted in the potentially applicable 
provisions cited above, there is no sign that she currently 
has such severe symptoms as to warrant the rating otherwise 
also available in excess of 10 percent, namely 30 percent 
under Code 7613 (or other related perhaps equally comparable 
codes shown above).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for endometrial 
polyps.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO has provided the 
veteran with and discussed the provisions of 38 C.F.R. 
§ 3.321(b)(1), in the Statement of the Case issued in 
November 1997, and determined that an increased evaluation on 
an extraschedular basis was not warranted.  The Board agrees 
with this determination.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

There is nothing to show that the gynecological problems, per 
se, have been severe enough to cost her her job, and in fact, 
she has indicated that her supervisor is understanding of her 
genitourinary condition in general and they have mutually 
made minimal but necessary accommodations as a result thereof 
such as with regard to urinary frequency.  And while the 
record shows that she has had some care, there is no evidence 
of frequent hospitalizations, and her disability picture has 
not been rendered unusual or exceptional in nature.

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, the 10 percent 
evaluation for endometrial polyps compensates the veteran for 
the current nature and extent of her service-connected 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for TMJ disability or 
syndrome; the appeal is denied.

The veteran not having submited a well grounded claim of 
entitlement to service connection for tinnitus, the appeal is 
denied.

An increased initial rating in excess of 10 percent for 
endometrial polyps is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

